DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.  Claims 1 – 26 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 9 (Line 6) and Claim 25 (Line 5), the claimed range of stroke gap in Line 5 is unbounded on the upper end, i.e. there is no upper bound.  There is no evidence in the specification that applicant had possession of an upper bound for the ranges.  The upper bound can be 1000 mm or 1000 km.  For the extremely large values like 1000 km, it is not clear how such an apparatus can be manufactured.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1 (Line 14), Claim 12 (Line 24) and Claim 23 (Line 18), the phrase “generally extending latitudinally” is a relative term which renders the claim indefinite.  
In Re Claim 1 (Line 14) and Claim 23 (Line 18), the fuel inlet passage (160) extends latitudinally within the FIRST insert (104), not the second insert (106) as claimed: “a fuel inlet passage generally extends latitudinally within the second insert”.  For the purpose of prior art analysis the following phrase will be assumed instead: – a fuel inlet passage extends latitudinally within the first insert –.
In Re Claim 1 (Line 15), Claim 12 (Line 25), and Claim 23 (Line 19), the phrase “inwardly from the second end” does not correctly represent the inward flow because the end surface of the second end is where the inflow exits the first insert, the phrase – inwardly from an outside surface of the second end – will be assumed instead.
In Re Claim 9, “the second end” in Line 5 is indefinite because it is not known whether the plunger of the bore is being referenced.  The phrase – the second end of the bore – will be referenced instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 7, 8, 23, 24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Patent 2,932,312 A).

    PNG
    media_image1.png
    555
    622
    media_image1.png
    Greyscale

In Re Claim 1, Roeder discloses a pumping element (Figure 1) comprising: a check valve having a first insert (12, 72, 36) including at least one angled passage (17, 17’; see Column 2, Line 31: “extending at a right angle”) and a second insert (52) including a central bore (inside volume of 52) and an inlet check valve plunger (54, 64) disposed in the central bore, the first insert having a first end (lower portion of 12) and a second end (36) opposite the first end thereof, and the inlet check valve plunger (54, 64) having a first end (lower end of 54), a second end (upper end of 64) opposite the first end thereof, and one or more planar surfaces (Figure 5 shows the front view of the 

In Re Claim 2, Roeder as applied to Claim 1 further discloses: the second insert (52) of the check valve includes a first end (lower portion of 52) and a second end (upper portion of 52), the first end of the second insert (52) being downstream of the 

In Re Claim 3, Roeder as applied to Claim 2 further discloses that the plurality of through-holes (68) each include a first end (opposite the pumping chamber) and a second end (adjacent the pumping chamber), the plurality of through-holes extending downstream from the second end of the second insert (52) relative to a flow of fuel away from the pumping chamber and terminating at the central bore (inside volume of 52) as depicted in Figure 1 (the direction of fuel flow away from the pumping chamber during the discharge stroke of the plunger is represented by the downwardly pointing flow arrows in Figure 2).

In Re Claim 5, Roeder as applied to Claim 1 further discloses that the central bore (inside volume of 52) includes an annular shoulder (see left and right of 68 in Figure 1) and the plurality of through-holes (68) are disposed radially inward of the annular shoulder as depicted in Figure 1.

In Re Claim 7, Roeder as applied to Claim 1 further discloses: since the through-holes (68) of Roeder fluidically communicate with the pumping chamber (26), more holes implies more fuel entering/exiting the pumping chamber.  Roeder therefore inherently discloses that the number of the plurality of through-holes is proportional to an amount of fuel entering and exiting the pumping chamber.

In Re Claim 8, Roeder as applied to Claim 1 further discloses that the inlet check valve plunger (54, 64) is reciprocally moveable in the central bore (inside volume of 52) between an opened position and a closed position, because that is the inherent purpose/function of a check valve.

In Re Claim 23, Roeder discloses A pumping element (Figure 1) comprising: a pumping chamber (inside 26); and a check valve assembly having a first insert (12, 72, 36) including a passage (16) in flow communication with a fuel outlet (end of passage 16 which is described as an exhaust passage) and a second insert (52) being disposed adjacent the pumping chamber (inside 26) as depicted, the second insert (52) including a bore (inside volume of 52) in flow communication with a fuel inlet (via 40 when the seat is uncovered), a plurality of through holes (68 described as “ports” in Column 4 Line 5) in flow communication with the pumping chamber (inside 26), and an inlet check valve plunger (54, 64) entirely disposed in the bore (as depicted) for movement between an opened position wherein fuel from the fuel inlet flows past the inlet check valve plunger (54, 64) (the direction of fuel past the inlet check valve during the discharge stroke of the plunger is represented by the downwardly pointing flow arrows in Figure 2) 

In Re Claim 24, Roeder as applied to Claim 23 further discloses that the inlet check valve plunger (54, 64) includes a central bore (bordered circumferentially by lips 60) and a spring (64) disposed therein, and the inlet check valve plunger (54, 64) moves to the closed position in response to a biasing force of the spring (64) in cooperation with a reversal of fuel flow (during the transition from suction stroke to discharge stroke, the flow reverses direction from suction flow to discharge flow – see Column 3, Lines 26 – 28).

In Re Claim 26, Roeder as applied to Claim 23 further discloses that the first insert includes a first end (lower portion of 12) and a second end (36) and, wherein the inlet check valve plunger (54, 64) in the closed position (depicted in Figure 2) is in sealing engagement with the second end of the first insert (inherent function of valve seat 40), wherein the sealing engagement prevents fuel flow into the pumping chamber (inside 26) (during the discharge stroke, the inlet check valve is closed, which prevents flow into the pumping chamber – see Column 3, Lines 26 – 28).


Claims 12, 14 – 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammelmann (US Patent 5,362,216 A).

    PNG
    media_image2.png
    689
    691
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    702
    media_image3.png
    Greyscale

In Re Claim 12, Hammelmann discloses A pumping element (Figure 1) comprising: a body (1) having an upper chamber (24), a lower chamber (8) and at least one fuel inlet port (25, although the fluid has not specifically been disclosed to be fuel the type of fluid does not structurally limit the apparatus) disposed in the upper chamber (24); a first check valve body (13) and a second check valve body (12), wherein the first and second check valve bodies are entirely disposed in the upper chamber (24) as depicted, and the first check valve body (13) includes an outlet check valve plunger (17), at least one angled passage (annotated above in reproduced Figure 1, i.e. one of the channels 28), a first end (upper portion of 13), and a second end (lower portion of 13) opposite the first end thereof; an inlet check valve plunger (15) disposed longitudinally within at least a portion the second check valve body (12) (as depicted) in the upper chamber (24) and a pumping plunger (6) disposed longitudinally in the lower 

In Re Claim 14, Hammelmann as applied to Claim 12 further discloses a first fuel inlet port (25) is disposed in the upper chamber and a second fuel inlet port (lower end of passage 28) is disposed in the first check valve body (13) as depicted in Figure 1.

In Re Claim 15, Hammelmann as applied to Claim 12 further discloses that the first end of the first check valve body (13) includes a central bore (see where 17 sits in Figure 1) that receives the outlet check valve plunger (17) and the second end of the first check valve body includes an annular recess (18).

In Re Claim 16, Hammelmann as applied to Claim 15 further discloses that the second check valve body (12) includes a first portion (top half) and a second portion (bottom half), wherein the first portion includes a central bore (22) which receives the inlet check valve plunger (15), the central bore having an opening with an annular recess (top portion of 22 that has the larger diameter in which the valve plunger travels) at a first end of the second check valve body (12).

In Re Claim 17, Hammelmann as applied to Claim 16 further discloses that the annular recess of the first check valve body (13) and the annular recess of the second check valve body (12) cooperate to form an annular passage between the first check valve body (13) and the second check valve body (12) (see annotated schematic above, there is a central hole in the inlet check valve plunger represented by the rectangle that allows the annular recess of the first check valve body to communicate with the annular recess of the second check valve body thus forming an annular passage as claimed).

In Re Claim 19, Hammelmann as applied to Claim 12 further discloses that the outlet check valve (17) responds to movement of the pumping plunger (6) toward the upper chamber by delivering fuel from the pumping element (the valve responds by opening during the discharge stroke of the pump – see Column 1, Lines 30 – 35) and movement of the pumping plunger (6) away from the upper chamber by preventing delivery of fuel from the pumping element (the valve responds by closing during the suction stroke of the pump – see Column 1, Lines 30 – 35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Patent 2,932,312 A) in view of Coberly (US Patent 3,194,174 A)
In Re Claim 4, Roeder as applied to Claim 3 further discloses that each of the plurality of through-holes (252) has a first diameter at a first end adjacent to the pump chamber (which is adjacent the second end of the second insert), and a second diameter at a second end adjacent to the central bore (as depicted in Figure 1), however, Roeder does not disclose that the first diameter is greater than the second diameter.
Nevertheless, Coberly discloses a plurality of through-holes (252), each one of the plurality of through-holes includes a first diameter at a first end that is larger than a second diameter at the second (distal) end of the through-hole as depicted in Figure 1.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify each of the plurality of through-holes of Roeder such that they have a greater diameter at the first end than the second end as taught by Coberly for the purpose of inducing smoother flow by avoiding flow around sharp edges.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Patent 2,932,312 A) in view of Fuchs (US Patent 8,272,856 B2).
In Re Claim 6, Roeder as applied to Claim 5 further discloses that the central bore includes an annular wall having a first diameter and the annular shoulder (intersection of the horizontal and vertical surfaces of the bore depicted in Figure 1), positioned upstream of the annular wall (where the through-holes 68 are) relative to a flow of fuel away from the pumping chamber (during the discharge stroke of the pump), however, Roeder does not disclose that the shoulder projects radially outwardly relative to the annular wall.
Nevertheless, Figure 2 of Fuchs discloses a central bore (34) of a check valve (32) includes an annular wall (34d) having a first diameter (Column 3, Line 34) and the annular shoulder (34c), positioned upstream of the annular wall relative to a flow of fuel (see flow arrow to the left of Figure 2) away from the pumping chamber (24), projects outwardly radially relative to the annular wall (as depicted), wherein the outward radial projection of the annular shoulder forms a second diameter of the central bore that is greater than the first diameter (Column 3, Lines 34 - 35: “region 34d whose diameter is smaller than the diameter of the region 34c”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the annular shoulder of Roeder such that it projects outwardly relative to the annular wall so that the annular shoulder forms a second diameter of the central bore that is greater than the first diameter as taught by Fuchs for the purpose of avoiding sharp edges and streamlining flow.


Claims 9 – 11, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Patent 2,932,312 A) in view of Pacht2 (US Patent 4,551,077 A).

In Re Claim 9, Roeder as applied to Claim 8 further discloses that the central bore includes a first end (lower end of the bore in Figure 1 that abuts the first insert) and a second end (upper end of the bore in Figure 1), the first end being downstream of the second end relative to a flow of fuel away from the pumping chamber (i.e. during the discharge stroke).  Although it appears that the plunger (portion 54 of the plunger {54, 6}) would make contact with the second end (because the spring is conical and would flatten when compressed), however, Roeder does not explicitly disclose that the inlet check valve plunger abuts the second end of the bore in the opened position.
Nevertheless, Pacht2 discloses a bore having an end (82) which has an inlet check valve plunger (72), wherein the inlet check valve plunger in the opened position abuts the second end (77 abuts 83 as stated in Column 4, Lines 28 – 32) and in the closed position defines a stroke gap between the inlet check valve plunger and the second end (the stroke gap is the clearance between 77 and 83 when the valve is in the closed position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify inlet check valve plunger of Roeder such that the portion (54) of the plunger (54, 64) abuts the second end of the bore in the opened position of the inlet check valve plunger as taught by Pacht2 for the 
With regards to the limitation “stroke gap is at least 0.4 mm”, Pacht2 discloses a well defined closed positon for the inlet check valve plunger (72) (Figure 3) and a well defined open position for the inlet check valve plunger (72) (in Column 4, Lines 28 – 32).  Pacht2 has established stroke gap as a result effective variable because the variable is the position of the inlet check valve plunger and the effective result is the resulting flow through the valve.  Although Roeder and Pacht2 do not disclose the claimed range for the stroke gap, the range of at least 0.4 mm would have been obvious to a person having ordinary skill in the art at the time of the invention  because MPEP 2144.05-II states that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

In Re Claim 10, Roeder as applied to Claim 9 further discloses that the first end of the first insert (12, 72, 36) is downstream of the second end of the first insert relative to a flow of fuel away from the pumping chamber (i.e. during the discharge stroke of the pump – see Column 1, Lines 30 – 35), and, wherein the inlet check valve plunger (54, 64) in the closed position is in sealing engagement with the second end of the first insert (as depicted in Figure 1, the sealing engagement is an inherent requirement for a check valve in the closed position).

In Re Claim 11, Roeder as applied to Claim 10 further discloses that the sealing engagement prevents fuel flow into the central bore and into the pumping chamber (this 

In Re Claim 25, Roeder as applied to Claim 23 further discloses that the bore of the second insert has a first end (that abuts the first insert) and a second end (where the holes 68 are, and above).  Although it appears that the plunger (portion 54 of the plunger {54, 6}) would make contact with the second end (because the spring is conical and would flatten when compressed), however, Roeder does not disclose that the inlet check valve plunger abuts the second end of the bore in the opened position.
Nevertheless, Pacht2 discloses a bore having an end (82) which has an inlet check valve plunger (72), wherein the inlet check valve plunger in the opened position abuts the second end (77 abuts 83 as stated in Column 4, Lines 28 – 32) and in the closed position defines a stroke gap between the inlet check valve plunger and the second end (the stroke gap is the clearance between 77 and 83 when the valve is in the closed position).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify inlet check valve plunger of Roeder such that the portion (54) of the plunger (54, 64) abuts the second end of the bore in the opened position of the inlet check valve plunger as taught by Pacht2 for the purpose of limiting the travel of the inlet check valve plunger and avoiding unnecessary compression stress on the spring.
With regards to the limitation “stroke gap is at least 0.4 mm”, Pacht2 discloses a well defined closed positon for the inlet check valve plunger (72) (Figure 3) and a well .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US Patent 5,362,216 A) in view of Roeder (US Patent 2,932,312 A).
In Re Claim 13, Hammelmann as applied to Claim 12 further discloses a spring (23) but Hammelmann does not disclose that the inlet check valve includes a central bore in which the spring is disposed.
Nevertheless, Figure 2 of Roeder discloses an inlet check valve plunger (54) which includes a central bore (bordered circumferentially by lips 60) and a spring (64) disposed therein, and the inlet check valve plunger moves to the closed position in response to a biasing force of the spring in cooperation with a reversal of fuel flow (during the transition from the suction stroke to the discharge stroke, the flow reverses direction from suction flow to discharge flow – see Column 1, Lines 30 – 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inlet check valve plunger .


Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US Patent 5,362,216 A) in view of Pacht1 (PG Pub US 20150211641 A1).

In Re Claim 18, Hammelmann as applied to Claim 14 further discloses a plurality of angled passages (28) in Figure 2.  For this claim, two diametrically placed opposing angled passages are being designated the first angled passage and second angled passage, therefore, they extend in a converging direction as depicted in Figure 1.  However, the passages do not converge as claimed.
Nevertheless, Figure 2A of Pacht1 discloses a first angled passage and a second angled passage (each of the two passages has a label 55) that converge at (57) and a {second} fuel inlet port (39) adjacent to inlet check valve (23) is disposed between the first angled passage and second angled passage as depicted.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first angled passage and the second angled passage of Hammelmann such that they converge at a second fuel inlet port between the first angled passage and the second angled passage as taught by 

In Re Claim 20, the passage (18) of Hammelmann through which fuel travels from the lower chamber and through the first check valve body during fuel delivery by the pumping element is not angled as claimed.
Nevertheless, Figure 2B of Pacht1 disclose angled passages (69) through which fuel travels from the lower chamber (31) and through the {first} check valve body during fuel delivery by the pumping element (paragraph [0018]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the passage of Hammelmann through which fuel travels from the lower chamber and through the first check valve body to be angled to allow for the use of multiple passages from top to bottom as taught by Pacht1 thereby controlling the flow of fluid through the first check valve body by producing a smoother flow of fluid and reducing the possibility of clogging of the flow passage.


Claims 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hammelmann (US Patent 5,362,216 A) in view of Hafele (US Patent 3,338,172 A).
In Re Claims 21 and 22, Hammelmann discloses a head assembly (2) mounted to the upper chamber, but Hammelmann is silent as to the details of the fuel outlet port.
Nevertheless, Figure 1 of Hafele discloses a head assembly (1) head assembly mounted to the pump chamber (3) wherein the head assembly includes a fuel outlet port (34) configured to deliver fuel from the pumping element.  A portion of the fuel outlet port (34) includes a surface disposed at an angle (as depicted in Figure 1) relative to a longitudinal axis of the pump chamber (3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the fuel outlet port of Hafele at angle to the longitudinal axis of the upper chamber of Hammelmann for the purpose of aiming the outlet port in the direction of a user of the fuel pumped.


Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746